Citation Nr: 1438385	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-38 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for disability manifested by drug and alcohol abuse.  

4.  Entitlement to service connection for degenerative joint disease of both knees.

5.  Entitlement to service connection for hepatitis A, B, and C.

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

8.  Entitlement to an initial compensable rating for bilateral hearing loss.  

9.  Entitlement to a total disability rating for compensation due to individual unemployability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2008 and September 2008 and a Decision Review Officer decision in August 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado and Louisville, Kentucky.  Currently, the Chicago, Illinois RO has jurisdiction of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), or RO.  VA will notify the Veteran if further action is required.


REMAND

On a substantive appeal form (VA Form 9), received in March 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In April 2012, the Chicago RO sent him a letter, notifying him of a Board videoconference hearing scheduled at the RO for May 31, 2012.  The letter was not returned as undeliverable.  In any case, the Veteran submitted additional evidence in support of his claims in April 2012, listing a new address for him in Texas.  On May 10, 2012, the RO received a statement from the Veteran's representative, providing notice that the Veteran had relocated from Illinois to Texas and requesting that his upcoming "Travel Board hearing" on May 31, 2012 be re-scheduled.  It was asked that the hearing take place in Houston, Texas.  

It does not appear that the RO took any action on the Veteran's timely request for a change in the hearing date (see 38 C.F.R. § 20.702(c)), as the record reflects that the Veteran had "failed to appear" for the scheduled May 2012 videoconference hearing.  The case will be returned to the RO so that the Veteran will be afforded an opportunity for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Houston, Texas before a Veterans Law Judge, clarifying first with the Veteran whether he desired a videoconference hearing or a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



